     Case 1:19-cr-00089-DAD-BAM Document 121 Filed 01/22/21 Page 1 of 2


 1    HEATHER E. WILLIAMS, #122664
      Federal Defender
 2    CHARLES J. LEE, Bar #221057
      Assistant Federal Defender
 3    Designated Counsel for Service
      2300 Tulare Street, Suite 330
 4    Fresno, CA 93721-2226
      Telephone: 559-487-5561/Fax: 559-487-5950
 5
      Attorneys for Defendant
 6    MARQUIS L. HAWKINS
 7
 8                             IN THE UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10
11    UNITED STATES OF AMERICA,                     Case No. 1:19-cr-00089-DAD-BAM

12                        Plaintiff,                STIPULATION AND ORDER TO CONTINUE
                                                    SENTENCING HEARING
13    vs.

14    MARQUIS L. HAWKINS                            DATE: July 19, 2021
                                                    TIME: 10:00 a.m.
15                        Defendant.                JUDGE: Hon. Dale A. Drozd

16
17
18           IT IS HEREBY STIPULATED by and between the parties hereto, through their
19    respective counsel, that the sentencing hearing in the above-captioned matter now set for March
20    1, 2021, before the Honorable Dale A. Drozd, may be continued to July 19, 2021, at 9:00 a.m.
21           Defense is requesting the additional time as it anticipates a Supreme Court decision in the
22    near future which will directly impact its formal objections to the presentence report. Defense is
23    also in the process of collecting additional materials in preparation of the sentencing hearing.
24    Counsel for the government has no objection to the requested continuance.
25           As Mr. Hawkins has already entered his guilty plea on this case, no exclusion of time is
26    necessary under the Speedy Trial Act.
27    ///
28    ///
     Case 1:19-cr-00089-DAD-BAM Document 121 Filed 01/22/21 Page 2 of 2


 1                                                       Respectfully submitted,

 2
                                                         McGREGOR SCOTT
 3                                                       United States Attorney

 4    DATED: January 22, 2021                    By:     /s/ Justin J. Gilio
                                                         JUSTIN J. GILIO
 5                                                       Assistant United States Attorney
                                                         Attorney for Plaintiff
 6
 7                                                       HEATHER E. WILLIAMS
                                                         Federal Defender
 8
 9    DATED: January 22, 2021                    By:     /s/ Charles J. Lee
                                                         CHARLES J. LEE
10                                                       Assistant Federal Defender
                                                         Attorneys for Defendant
11                                                       MARQUIS L. HAWKINS

12
13                                               ORDER

14           IT IS SO ORDERED that the sentencing hearing in the above-entitled case shall be

15    continued to July 19, 2021 at 10:00 a.m.

16
      IT IS SO ORDERED.
17
18
         Dated:    January 22, 2021
                                                       UNITED STATES DISTRICT JUDGE
19
20
21
22
23
24
25
26
27
28

       Hawkins: Stipulation and [Proposed]         -2-
       Order to Continue Sentencing Hearing
